The above cause being now before the Court upon a writ of error from the Circuit Court of the Seventeenth Judicial Circuit, in and for Orange County, Florida, and having been argued by counsel for the respective parties, and this Court having seen and inspected the record, and finding no reversible error therein, now being advised of its opinion to be therein rendered, the said cause is hereby affirmed.
DAVIS, C. J., and WHITFIELD, and BUFORD, J. J., and ROWE, C. J., concur.
TERRELL and BROWN, J. J., dissent.
                   ON PETITION FOR REHEARING.